

Exhibit 10.42
AMENDMENT NO. 12 TO LOAN AND SECURITY AGREEMENT, WAIVER AND CONSENT
THIS AMENDMENT NO. 12 TO LOAN AND SECURITY AGREEMENT, WAIVER AND CONSENT (this
“Agreement”) is made as of May 12, 2020 by and among KEMET ELECTRONICS
CORPORATION, a Delaware corporation (“KEC”), KEMET BLUE POWDER CORPORATION, a
Nevada corporation (“KEMET Blue”), THE FOREST ELECTRIC COMPANY¸ an Illinois
corporation (“FELCO” and, together with KEC and KEMET Blue, each individually, a
“U.S. Borrower” and, collectively, “U.S. Borrowers”), KEMET ELECTRONICS
MARKETING (S) PTE LTD., a Singapore corporation (“Singapore Borrower” and,
together with U.S. Borrowers, each individually, a “Borrower” and, collectively,
“Borrowers”), the financial institutions party hereto as lenders (collectively,
“Lenders”) and BANK OF AMERICA, N.A., a national banking association, as agent
for the Lenders (“Agent”).
W I T N E S S E T H:
WHEREAS, Borrowers, Lenders and Agent have entered into that certain Loan and
Security Agreement dated as of September 30, 2010 (as amended, restated,
renewed, extended, substituted, modified and otherwise supplemented from time to
time, the “Loan Agreement”), and certain other Loan Documents (as defined in the
Loan Agreement);
WHEREAS, Borrowers have advised Agent and Lenders that Yageo Corporation, a
corporation organized under the laws of the Republic of China (“Yageo
Corporation”), intends to purchase all of the Equity Interests of Parent (the
“Subject Transaction”);
WHEREAS, Borrowers have requested that Agent and Lenders consent to and waive
any provisions of the Loan Agreement that may prohibit or be violated by the
Subject Transaction; and
WHEREAS, Borrowers have requested that Agent and Lenders agree to amend certain
provisions of the Loan Agreement, and Agent and Lenders are willing to do so,
subject to the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    DEFINITIONS.
Capitalized terms used and not defined in this Agreement shall have the
respective meanings given them in the Loan Agreement.
SECTION 2.    ACKNOWLEDGMENTS.
2.1    Acknowledgment of Obligations. Each Borrower hereby acknowledges,
confirms and agrees that as of May 12, 2020, U.S. Borrowers are jointly and
severally indebted to Agent and Lenders in respect of the Revolver Loans in the
principal amount of $0 and in respect of LC Obligations in the amount of $0, and
Singapore Borrower is indebted to Agent and Lenders in respect of the Revolver
Loans in the principal amount of US$0. All such amounts, together with interest
accrued and accruing thereon, and fees, costs, expenses and other charges now or
hereafter payable by each Borrower to Agent and Lenders, are unconditionally
owing by such Borrower to Agent and Lenders in accordance with the terms of the
Loan Documents, without offset, defense or counterclaim of any kind, nature or
description whatsoever.
2.2    Acknowledgment of Security Interests. Each Borrower hereby acknowledges,
confirms and agrees that Agent, for the benefit of Secured Parties, has and
shall continue to have valid, enforceable




--------------------------------------------------------------------------------





and perfected first priority Liens, subject to Permitted Liens, upon and
security interests in the Collateral of such Borrower granted prior to the date
hereof to Agent, for the benefit of Secured Parties, pursuant to the Loan
Documents or otherwise granted prior to the date hereof to or held by Agent, for
the benefit of Secured Parties, and upon and in which Agent, for the benefit of
Secured Parties, prior to the date hereof had perfected first priority Liens and
security interests.


2.3     Binding Effect of Documents. Each Borrower hereby acknowledges, confirms
and agrees that: (a) each of the Loan Documents to which it is a party has been
duly executed and delivered, and each is in full force and effect as of the date
hereof, (b) the agreements and obligations of such Borrower contained in the
Loan Documents and in this Agreement constitute the legal, valid and binding
obligations of such Borrower, enforceable against it in accordance with their
respective terms, and such Borrower has no valid defense to the enforcement of
such obligations, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and to the effect of general principles of equity whether applied by a
court of law or equity, and (c) Agent and Lenders are and shall be entitled to
the rights, remedies and benefits provided for in the Loan Documents and
applicable law.
SECTION 3. WAIVER AND CONSENT IN RESPECT OF THE SUBJECT TRANSACTION.
3.1    Borrowers and the other Obligors have requested that Agent and the
Lenders waive the application of any provision of the Loan Agreement, each other
Loan Document and each Hedging Agreement that may prohibit or be violated by the
Subject Transaction and consent to the Subject Transaction.
3.2    Subject to the terms and conditions set forth herein, Agent and the
Required Lenders hereby (i) waive the application of each provision of the Loan
Agreement, each other Loan Document and each Hedging Agreement that may prohibit
or be violated by any of the Subject Transaction or that would result in any
termination right or event as a result of the Subject Transaction, (ii) consent
to the Subject Transaction, and (iii) waive any Default or Event of Default or
Termination Event (as defined in each Hedging Agreement) that may have occurred
or may otherwise occur as a result of the Subject Transaction.
SECTION 4.    AMENDMENTS.
4.1    Section 1.1 of the Loan Agreement is hereby amended to insert the
following new defined terms in the appropriate alphabetical order:
“Amendment No. 12 Effective Date: May 8, 2020.”
“IFRS” means the International Financial Reporting Standards in effect in the
Republic of China from time to time.”
“LIBOR Screen Rate: as defined in Section 3.1.4.”
“LIBOR Successor Rate: as defined in Section 3.1.4.”
“LIBOR Successor Rate Conforming Changes: means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Agent, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent determines that adoption of any portion of such market
practice is not administratively feasible or




2

--------------------------------------------------------------------------------





that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Agent determines is
reasonably necessary in connection with the administration of this Agreement).”
“Relevant Governmental Body: means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.”
“Scheduled Unavailability Date: as defined in Section 3.1.4.”
“SOFR: means with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.”
“SOFR-Based Rate: means SOFR or Term SOFR.”
“Term SOFR: means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Agent from time to time in its reasonable discretion.”
“Yageo” means, collectively, Yageo Corporation and Sky Merger Sub, Inc., a
Delaware corporation.”
“Yageo Acquisition: means the acquisition of Parent contemplated by the
Agreement and Plan of Merger by and among Yageo Corporation, Sky Merger Sub
Inc., and Parent dated as of November 11, 2019.”
“Yageo Change of Control: means a Change of Control arising from the
consummation of Yageo Acquisition.”
4.2    The definition of “Capital Lease” set forth in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
“Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP (or after the Yageo Change in
Control, in accordance with IFRS).”
4.3    The definition of “Change of Control” set forth in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“Change of Control: (a) Parent ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in all Borrowers; (b) any
Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Permitted Holders,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 35% or
more of the outstanding voting power of the Equity Interests of the Borrowers or
their direct or indirect parents;








3

--------------------------------------------------------------------------------





or (c) all or substantially all of a Borrower’s assets are sold or transferred,
other than sale or transfer to another Borrower.”
4.4    The definition of “EBITDA” as set forth in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
“EBITDA: for any period, for Parent and its Subsidiaries on a consolidated
basis, an amount equal to net income for such period plus (a) the following to
the extent deducted in calculating such net income, without duplication: (i)
Interest Expense for such period; (ii) the provision for federal, state, local
and foreign income taxes payable by Parent and its Subsidiaries for such period;
(iii) the amount of depreciation and amortization expense for such period; (iv)
all non-cash impairment charges (to the extent not captured in amortization) for
such period; (v) non-cash expenses resulting from the grant of stock and stock
options and other compensation to management personnel of Parent and its
Subsidiaries; (vi) all non-cash expenses attributable to minority interests in
Subsidiaries; (vii) all other non-cash charges (which, for the avoidance of
doubt, shall not include write downs of Inventory); (viii) non-cash losses from
foreign currency translations; (ix) fees, expenses or charges relating to the
preparation, negotiation and delivery of, and the closing of the financing
transactions contemplated by, the Loan Documents, the Term Documents and the
TOKIN-SMTB Loan Documents; (x) Net Restructuring Charges (if the result of the
calculation of Net Restructuring Charges is positive); (xi) losses in respect of
any Asset Disposition by Parent and its Subsidiaries (net of fees and expenses
relating to the transaction giving rise thereto), on an after-tax basis;
(xii) any net losses attributable to the early extinguishment of Debt; (xiii)
any expenses or charges related to any equity offering, any Investment permitted
hereunder, any recapitalization or Debt permitted hereunder (whether or not
successful), the incurrence of the Term Loans, the incurrence of the TOKIN-SMTB
Loans, or the entering into of this Agreement and the issuance of Revolver
Loans; and (xiv) fees, expenses, charges or transaction costs relating to the
Yageo Acquisition, including the preparation, negotiation and delivery of,
Amendment No. 12 to Loan and Security Agreement, Waiver and Consent; and minus
(b) the following to the extent included in calculating such net income, without
duplication: (i) non-cash gains from foreign currency translations to the extent
included in calculating such net income for such period; (ii) all non-cash items
increasing net income for such period; (iii) Net Restructuring Charges (if the
result of the calculation of Net Restructuring Charges is negative); (iv) gains
in respect of any Asset Disposition by Parent and its Subsidiaries (net of fees
and expenses relating to the transaction giving rise thereto), on an after-tax
basis; and (v) any net gains attributable to the early extinguishment of Debt.”
4.5    The definition of “Interest Expense” set forth in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
“Interest Expense: the aggregate consolidated interest expense (net of interest
income) of Parent and its Subsidiaries in respect of indebtedness determined on
a consolidated basis in accordance with GAAP (or after the Yageo Change in
Control, in accordance with IFRS), including amortization or original issue
discount on any indebtedness and amortization of all fees payable in connection
with the incurrence of such indebtedness, including, without limitation, the
interest portion of any deferred payment obligation and the interest component
of any Capital Leases, and, to the extent not included in such interest expense,
any losses on hedging obligations or other derivative instruments entered into
for the purpose of hedging interest rate risk, net of interest income and gains
on such hedging obligations, and costs of surety bonds in connection with
financing activities.”






4

--------------------------------------------------------------------------------







4.6    The definition of “LIBOR” set forth in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:
“LIBOR: for any Interest Period with respect to a LIBOR Revolver Loan, the per
annum rate of interest (rounded up to the nearest 1/8th of 1%) determined by
Agent at or about 11:00 a.m. (London time) two (2) Business Days prior to
commencement of such Interest Period, for a term equivalent to such Interest
Period, equal to the London Interbank Offered Rate, or comparable or successor
rate approved by Agent, as published on the applicable Reuters screen page (or
other commercially available source designated by Agent from time to time);
provided, that any comparable successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice;
provided, further, that in no event shall LIBOR be less than one percent
(1.0%).”
4.7    The definition of “Permitted Holders” set forth in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“Permitted Holders: Yageo.”
4.8    The definition of “Properly Contested” set forth in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP (or after the
Yageo Change in Control, in accordance with IFRS); (d) non-payment could not
reasonably be expected to have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Obligor; (e) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the reasonable satisfaction
of Agent; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial
review.”
4.9    Section 1.2 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP (or after the Yageo Change in Control, in accordance with
IFRS) applied on a basis consistent with the most recent audited financial
statements of Parent delivered to Agent before the Closing Date and using the
same inventory valuation method as used in such financial statements, except for
any change required by GAAP (or after the Yageo Change in Control, in accordance
with IFRS) if Borrowers’ certified public accountants concur in such change, the
change is disclosed to Agent, and Section 10.3 is amended in a manner
satisfactory to Borrowers and Required Lenders to take into account the effects
of the change.”
4.10    Section 1.4 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the




5

--------------------------------------------------------------------------------





computation of periods of time from a specified date to a later specified date,
“from” means “from and including,” and “to” and “until” each mean “to but
excluding.” The terms “including” and “include” shall mean “including, without
limitation” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision. Section
titles appear as a matter of convenience only and shall not affect the
interpretation of any Loan Document. All references to (a) laws or statutes
include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, waivers and other modifications, extensions or renewals (to the
extent permitted by the Loan Documents); (c) any section mean, unless the
context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include successors and assigns; (f) time of day mean time of day at Agent’s
notice address under Section 14.3.1, unless otherwise specified; or (g)
discretion of Agent, Issuing Bank or any Lender mean the sole and absolute
discretion of such Person. All calculations of Value, fundings of Revolver
Loans, and payments of Obligations shall be in Dollars and, unless the context
otherwise requires, all determinations (including calculations of Borrowing Base
and financial covenants) made from time to time under the Loan Documents shall
be made in light of the circumstances existing at such time. Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP (or after the Yageo Change in Control, in accordance
with IFRS)). Borrowers shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, Issuing Bank or any
Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Whenever the phrase “to the best of Borrowers’
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.”
4.11    Section 3.1.4 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
“3.1.4.    Inability to Determine Rates. Notwithstanding anything to the
contrary in this Agreement or any other Loan Documents, if the Agent determines
(which determination shall be conclusive absent manifest error), or the Borrower
or Required Lenders notify the Agent (with, in the case of the Required Lenders,
a copy to the Borrower) that the Borrower or Required Lenders (as applicable)
have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
quote on the applicable screen page (or other source) used by Agent to determine
LIBOR (“LIBOR Screen Rate”) is not available or published on a current basis and
such circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans, provided that, at
the time of such statement, there is no successor administrator that is
satisfactory to the Agent, that will continue to provide LIBOR after such
specific date (such specific date, the “Scheduled Unavailability Date”); or


6

--------------------------------------------------------------------------------





(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.1.4, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower may amend
this Agreement solely for the purpose of replacing LIBOR in accordance with this
Section 3.1.4 (x) one or more SOFR-Based Rates or (y) another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the Agent
from time to time in its reasonable discretion and may be periodically updated
(the “Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and
any such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Agent shall have posted such proposed amendment to all Lenders and the
Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Agent written notice that such Required Lenders (A) in the
case of an amendment to replace LIBOR with a rate described in clause (x),
object to the Adjustment; or (B) in the case of an amendment to replace LIBOR
with a rate described in clause (y), object to such amendment; provided that for
the avoidance of doubt, in the case of clause (A), the Required Lenders shall
not be entitled to object to any SOFR-Based Rate contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Agent, such LIBOR Successor Rate shall be
applied in a manner as otherwise reasonably determined by the Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than one
percent (1.0%) per annum for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the Agent will
have the right to make LIBOR Successor Rate Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBOR Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement, provided that, with respect to any such amendment
effected, the Agent shall post each such amendment implementing such LIBOR
Successor Conforming Changes to the Lenders reasonably promptly after such
amendment becomes effective.”




7

--------------------------------------------------------------------------------





4.12    Section 9.1.7 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
“Financial Statements. The consolidated and consolidating balance sheets, and
related statements of income, cash flow and shareholder’s equity, of Parent and
its subsidiaries that have been and are hereafter delivered to Agent and
Lenders, are prepared in accordance with GAAP (or after the Yageo Change in
Control, in accordance with IFRS) (subject, in the case of interim financial
statements, to year-end adjustments and the absence of footnotes), and fairly
present in accordance with GAAP (or after the Yageo Change in Control, in
accordance with IFRS) the financial positions and results of operations of
Borrowers and Subsidiaries at the dates and for the periods indicated. All
projections delivered from time to time to Agent and Lenders have been prepared
in good faith, based on reasonable assumptions in light of the circumstances at
such time. Since March 31, 2010, there has been no change in the condition,
financial or otherwise, of any Borrower or Subsidiary that could reasonably be
expected to have a Material Adverse Effect. No financial statement delivered to
Agent or Lenders at any time contains any untrue statement of a material fact,
nor fails to disclose any material fact necessary to make such statement not
materially misleading. Each Borrower is and Borrowers and Subsidiaries, taken as
a whole, are Solvent.”
4.13    The lead in paragraph and clauses (a), (b) and (c) of Section 10.1.2 of
the Loan Agreement are hereby amended and restated in their entirety to read as
follows:
“10.1.2 Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP (or after the Yageo Change in Control, in
accordance with IFRS) reflecting all financial transactions; and furnish to
Agent and Lenders:
(a)    as soon as available, and in any event within ninety (90) days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders’ equity for such
Fiscal Year, on consolidated and consolidating bases for Parent and its
Subsidiaries, which consolidated statements shall be audited and certified
(without qualification as to scope or going concern) by Ernst & Young LLP or
another firm of independent certified public accountants of recognized standing
selected by Parent and reasonably acceptable to Agent (it being understood that
after the Yageo Change in Control, Deloitte & Touche LLP shall be so
acceptable), and shall set forth in comparative form corresponding figures for
the preceding Fiscal Year (as long as such consolidated statements for such
preceding Fiscal Year are prepared using a comparable accounting standard) (it
being understood and agreed that the timely filing with the SEC of Parent’s Form
10-K for such Fiscal Year shall satisfy such delivery requirement in this clause
(a));
(b)    as soon as available, and in any event within forty-five (45) days after
the end of each of the first three (3) Fiscal Quarters, unaudited balance sheets
as of the end of such Fiscal Quarter and the related statements of income and
cash flow for such Fiscal Quarter and for the portion of the Fiscal Year then
elapsed, on consolidated and consolidating bases for Parent and its
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year (as long as such consolidated statements for such
preceding Fiscal Year are prepared using a comparable accounting standard) and
certified by the chief financial officer of Borrower Agent as prepared in
accordance with GAAP (or after the Yageo Change in Control, in accordance with
IFRS) and fairly presenting in all material respects the financial position and
results of operations for such Fiscal Quarter and period, subject to normal
year-end adjustments and the absence of footnotes (it being understood and
agreed that the timely filing with the SEC of Parent’s Form 10-Q for such Fiscal
Quarter shall satisfy such delivery requirement in this clause (b));


8

--------------------------------------------------------------------------------





(c)    as soon as available, and in any event within thirty (30) days after the
end of each month (but within sixty (60) days after the last month in a Fiscal
Year), unaudited balance sheets as of the end of such month and the related
statements of income and cash flow for such month and for the portion of the
Fiscal Year then elapsed, on consolidated and consolidating bases for Parent and
its Subsidiaries, setting forth in comparative form corresponding figures for
the preceding Fiscal Year (as long as such preceding Fiscal Year is prepared
using a comparable accounting standard) and certified by the chief financial
officer of Borrower Agent as prepared in accordance with GAAP (or after the
Yageo Change in Control, in accordance with IFRS) and fairly presenting the
financial position and results of operations for such month and period, subject
to normal year-end adjustments and the absence of footnotes; provided, that the
financial statements furnished to Agent and Lenders pursuant to this Section
10.1.2(c) for the last month in a Fiscal Year shall have appended to them
supplemental schedules setting forth the same information for the last Fiscal
Quarter of such Fiscal Year;”
4.14    Clauses (7) and (8) of Section 10.2.4 of the Loan Agreement are hereby
amended and restated in their entirety to read as follows:
“(7) solely prior to the consummation of the Yageo Change of Control,
Distributions to allow Parent to make repurchases and redemptions of Equity
Interests in an aggregate amount not exceeding $15,000,000 in any fiscal year
for fiscal years ending March 31, 2019, 2020 and 2021, so long as (a) on a pro
forma basis for the thirty (30) consecutive day period immediately prior to and
upon giving effect thereto, Aggregate Availability is greater than or equal to
15% of the Revolver Commitments at such time, and (b) immediately prior to and
upon giving effect thereto, no Default or Event of Default exists; and
(8) solely prior to the consummation of the Yageo Change of Control, other
Distributions in an aggregate amount not exceeding $15,000,000 with respect to
any Fiscal Year, so long as immediately prior to and upon giving effect thereto,
no Default or Event of Default exists.”
4.15    Section 10.2.13 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
“10.2.13. Accounting Changes. Make any material change in accounting treatment
or reporting practices, except as required by GAAP or, after the Yageo Change of
Control, as required by IFRS, and in accordance with Section 1.2; or change its
Fiscal Year.”
4.16    Section 10 of the Loan Agreement is hereby amended to add the following
new Section 10.2.22 at the end of such Section:
“10.2.22. Yageo Payments and Transactions. Without limiting any other covenant
set forth in this Section 10.2, (i) make any payments or Distributions to or on
behalf of Yageo or any of Yageo’s Subsidiaries or Affiliates (other than the
Obligors), (ii) incur or pay any Debt for or on behalf of Yageo or any of
Yageo’s Subsidiaries or Affiliates (other than the Obligors), (iii) make any
investments in or on behalf of Yageo or any of Yageo’s Subsidiaries or
Affiliates (other than the Obligors), (iv) enter into any transactions with
Yageo or any of Yageo’s Subsidiaries or Affiliates (other than the Obligors),
other than transactions in the ordinary course of business, upon fair and
reasonable terms fully disclosed to Agent and no less favorable than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate, or (v)
make any payments or Distributions to Parent for the purpose of Parent doing any
of the foregoing.”


9

--------------------------------------------------------------------------------





SECTION 5.    REPRESENTATIONS, WARRANTIES AND COVENANTS.
Each Borrower hereby represents, warrants and covenants with and to Agent and
Lenders as follows:
5.1    Authorization.
(a)Each Obligor has the corporate or limited liability company power and
authority to execute, deliver and perform this Agreement and, in the case of the
Borrowers, to obtain the extensions and increases of credit under the Loan
Agreement as amended by this Agreement (the “Amended Loan Agreement”).
(b)No consent or authorization of, filing with, notice to or other act by, or in
respect of, any Governmental Authority or any other Person is required to be
obtained by the Loan Parties in connection with this Agreement, except (i)
consents, authorizations, filings, acts and notices which have been obtained,
taken or made and are in full force and effect and (ii) consents,
authorizations, filings, acts and notices in respect of Liens created pursuant
to the Loan Documents (including Liens to be created under foreign pledge
agreements after the date hereof) and to the release of existing Liens.
(c)This Agreement has been duly executed and delivered on behalf of each Obligor
that is a party hereto. This Agreement and the Loan Agreement constitute the
legal, valid and binding obligations of the Borrowers and the other Obligors
that are party thereto and are enforceable against the Borrowers and the other
Obligors that are party thereto in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
5.2    Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of such Borrower to Agent and Lenders in any of
the Loan Documents was true and correct in all material respects when made
(except for those representations and warranties that were already qualified by
concepts of materiality or by express thresholds, which representations and
warranties shall be true and correct in all respects) and is true and correct in
all material respects on and as of the date of this Agreement with the same full
force and effect as if each of such representations and warranties had been made
by or on behalf of such Borrower on the date hereof and in this Agreement (other
than such representations and warranties that relate solely to a specific prior
date).
5.3    Binding Effect of Documents. This Agreement and the other Loan Documents
have been duly executed and delivered to the Lender by such Borrower and are in
full force and effect, as modified hereby.
5.4    No Conflict, Etc. The execution, delivery and performance of this
Agreement by such Borrower will not violate or cause a default under any
Applicable Law or Material Contract of such Borrower and will not result in, or
require, the creation or imposition of any Lien on any of its properties or
revenues, other than Permitted Liens.
5.5    No Default or Event of Default. No Default or Event of Default exists
immediately prior to the execution of this Agreement and no Default or Event of
Default will exist immediately after the execution of this Agreement and the
other documents, instruments and agreements executed and delivered in connection
herewith.
5.6    Additional Events of Default. Any misrepresentation by such Borrower, or
any failure of such Borrower to comply with the covenants, conditions and
agreements contained in any Loan Document, herein or in any other document,
instrument or agreement at any time executed and/or delivered by such Borrower
with, to or in favor of Agent and/or Lenders shall, subject to the terms and
provisions of the Loan




10

--------------------------------------------------------------------------------





Agreement and the other Loan Documents, constitute an Event of Default
hereunder, under the Loan Agreement and the other Loan Documents.
SECTION 6.    CONDITIONS PRECEDENT.
The effectiveness of the terms and provisions of this Agreement shall be subject
to the receipt by Agent of this Agreement, duly authorized, executed and
delivered by each Borrower, Lenders and Agent.
SECTION 7.    PROVISIONS OF GENERAL APPLICATION.
7.1    Effect of this Agreement. Except as modified pursuant hereto, and
pursuant to the other documents, instruments and agreements executed and
delivered in connection herewith, no other changes or modifications to the Loan
Documents are intended or implied and in all other respects the Loan Documents
are hereby specifically ratified, restated and confirmed by all parties hereto
as of the effective date hereof. To the extent of conflict between the terms of
this Agreement and the other Loan Documents, the terms of this Agreement shall
control. Any Loan Document amended hereby shall be read and construed with this
Agreement as one agreement.
7.2    Costs and Expenses. Borrowers absolutely and unconditionally agree to pay
to Agent, on demand by Agent at any time and as often as the occasion therefor
may require, whether or not all or any of the transactions contemplated by this
Agreement are consummated: all reasonable fees and disbursements of any counsel
to Agent in connection with the preparation, negotiation, execution, or delivery
of this Agreement and any agreements delivered in connection with the
transactions contemplated hereby and all reasonable out-of-pocket expenses which
shall at any time be incurred or sustained by Agent or its directors, officers,
employees or agents as a consequence of or in any way in connection with the
preparation, negotiation, execution, or delivery of this Agreement and any
agreements prepared, negotiated, executed or delivered in connection with the
transactions contemplated hereby.
7.3    No Third Party Beneficiaries. The terms and provisions of this Agreement
shall be for the benefit of the parties hereto and their respective successors
and assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Agreement.
7.4    Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Agreement.
7.5    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
7.6    Merger. This Agreement sets forth the entire agreement and understanding
of the parties with respect to the matters set forth herein. This Agreement
cannot be changed, modified, amended or terminated except in a writing executed
by the party to be charged.
7.7    Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other document furnished in connection
with this Agreement shall survive the execution and delivery of this Agreement
and the other documents, and no investigation by Agent or any closing shall
affect the representations and warranties or the right of Agent to rely upon
them.
7.8    Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement.








11

--------------------------------------------------------------------------------





7.9    Reviewed by Attorneys. Each Borrower represents and warrants to Agent and
Lenders that it (a) understands fully the terms of this Agreement and the
consequences of the execution and delivery of this Agreement, (b) has been
afforded an opportunity to have this Agreement reviewed by, and to discuss this
Agreement and each document executed in connection herewith with, such attorneys
and other persons as such Borrower may wish, and (c) has entered into this
Agreement and executed and delivered all documents in connection herewith of its
own free will and accord and without threat, duress or other coercion of any
kind by any Person. The parties hereto acknowledge and agree that neither this
Agreement nor the other documents executed pursuant hereto shall be construed
more favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation and preparation of this Agreement and the other documents
executed pursuant hereto or in connection herewith.
7.10    Governing Law; Consent to Jurisdiction and Venue.
(a)THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
(BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
(b)EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF NEW
YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY HERETO, AND AGREES THAT
ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH
BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT.
Nothing herein shall limit the right of Agent or any Lender to bring proceedings
against any Obligor in any other court, nor limit the right of any party to
serve process in any other manner permitted by Applicable Law. Nothing in this
Agreement shall be deemed to preclude enforcement by Agent of any judgment or
order obtained in any forum or jurisdiction.
7.11    Waivers. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY
HERETO; (B) PRESENTMENT, DEMAND, PROTEST, NOTICE OF PRESENTMENT, DEFAULT,
NON-PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF
ANY COMMERCIAL PAPER, ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND
GUARANTIES AT ANY TIME HELD BY AGENT ON WHICH A BORROWER MAY IN ANY WAY BE
LIABLE, AND HEREBY RATIFIES ANYTHING AGENT MAY DO IN THIS REGARD; (C) NOTICE
PRIOR TO TAKING POSSESSION OR CONTROL OF ANY COLLATERAL; (D) ANY BOND OR
SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR TO ALLOWING AGENT TO EXERCISE
ANY RIGHTS OR REMEDIES; (E) THE BENEFIT OF ALL VALUATION, APPRAISEMENT AND
EXEMPTION LAWS; (F) ANY CLAIM AGAINST AGENT OR ANY LENDER, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) IN ANY WAY RELATING TO ANY ENFORCEMENT
ACTION, OBLIGATIONS, LOAN DOCUMENTS OR TRANSACTIONS RELATING THERETO; AND (G)
NOTICE OF ACCEPTANCE HEREOF. Each Borrower acknowledges that the foregoing
waivers are a






12

--------------------------------------------------------------------------------





material inducement to Agent and Lenders entering into this Agreement and that
Agent and Lenders are relying upon the foregoing in their dealings with
Borrowers. Each Borrower has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.
7.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute but one and the same Amendment. In
making proof of this Agreement, it shall not be necessary to produce or account
for more than one counterpart thereof signed by each of the parties hereto.
Delivery of an executed counterpart of this Agreement electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Agreement.


[Signature page follows]








13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.


KEMET ELECTRONICS CORPORATION


 
 
 
 
By:
/s/ GREGORY C. THOMPSON
 
Name:
Gregory C. Thompson
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
KEMET ELECTRONICS MARKETING (S) PTE LTD.
 
 
 
 
By:
/s/ R. JAMES ASSAF
 
Name:
R. James Assaf
 
Title:
Director
 
 
 
 
KEMET BLUE POWDER CORPORATION
 
 
 
 
By:
/s/ CHARLES C. MEEKS, JR.
 
Name:
Charles C. Meeks, Jr.
 
Title:
President
 
 
 
 
THE FOREST ELECTRIC COMPANY
 
 
 
 
By:
/s/ CHARLES C. MEEKS, JR.
 
Name:
Charles C. Meeks, Jr.
 
Title:
President
 
 
 
 
 
 
 





























Signature Page to Amendment No. 12, Waiver and Consent

--------------------------------------------------------------------------------





Acknowledged:
KEMET CORPORATION
 
 
 
 
By:
/s/ GREGORY C. THOMPSON
 
Name:
Gregory C. Thompson
 
Title:
Executive Vice President and Chief Financial Officer

 
 
 
 
KEMET SERVICES CORPORATION


 
 
 
 
By:
/s/ CONNIE W. FISCHER
 
Name:
Connie W. Fischer
 
Title:
President
 
 
 
 
KRC TRADE CORPORATION


 
 
 
 
By:
/s/ RICHARD J. VATINELLE
 
Name:
Richard J. Vatinelle
 
Title:
Vice President – Treasurer
 
 
 
 











































Signature Page to Amendment No. 12, Waiver and Consent

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
 
as Agent and sole Lender
 
 
 
 
By:
/s/ ANDREW A. DOHERTY
 
Name:
Andrew A. Doherty
 
Title:
Senior Vice President
 
 
 
 







Signature Page to Amendment No. 12, Waiver and Consent